UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-1631


FRANCIS AKINRO,

                  Plaintiff - Appellant,

          v.

AVIS CAR RENTAL, et al.,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, District Judge.
(1:10-cv-01300-BEL)


Submitted:   September 28, 2010            Decided:   September 30, 2010


Before WILKINSON, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Francis Akinro, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Francis   Akinro   appeals    the   district      court’s    order

dismissing his civil complaint.         We have reviewed the record and

find   no   reversible   error.    Accordingly,        we   grant   leave   to

proceed in forma pauperis and affirm for the reasons stated by

the    district   court.       Akinro     v.    Avis    Car    Rental,      No.

1:10-cv-01300-BEL (D. Md. May 25, 2010).           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                    AFFIRMED




                                    2